Citation Nr: 1423655	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board initially adjudicated the Veteran's claim in a June 2004 decision that denied service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2006, the Court vacated the Board's June 2004 decision, and remanded the matter to the Board for action consistent with the Court's Order.  In a May 2008 decision, the Board denied the claim of entitlement to service connection for PTSD, and the Veteran appealed this denial to the Court.  The Court issued a memorandum decision in December 2009 that vacated the May 2008 Board decision.  The Court remanded the matter to the Board for action in compliance with the instructions of the memorandum decision.  Thereafter, the Board denied the claim for service connection in an April 2012 decision, which the Veteran appealed to the Court.  In June 2013, the Veteran and the Secretary of VA (the parties) filed a joint motion requesting the Court to vacate the April 2012 Board decision and remand the claim, as the parties agreed that the Board erred when it determined that VA adequately assisted the Veteran in obtaining information to verify his claimed in-service stressors.  In June 2013, the Court granted the joint motion.    

The scope of a service connection claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the Veteran's statements and the information in VA treatment records, he is making a single claim for service connection for a psychiatric disability that has been variously diagnosed.  Thus, although the claim of entitlement to PTSD was certified by the RO on appeal and initially adjudicated as a claim solely for PTSD, the Board recharacterized the claim as one for entitlement to service connection for a psychiatric disability in its most recent adjudication.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Veteran claims that his currently diagnosed PTSD is related to incidents that occurred during his service as an air policeman in Korea from August 4, 1959, through February 5, 1960.  Specifically, he identifies one of his stressors as an incident when he was exposed to hostile fire while patrolling the North and South Korean border.  His stressors also include his report of witnessing Korean civilians (including a young Korean girl with whom he had a close relationship) being hanged by a local gang.  In a September 1999 letter, the Veteran's VA treating physician indicated that the Veteran's PTSD is the result of the incidents involving hostile fire and the massacre of the Korean civilians.

As discussed above, the parties to the joint motion agreed that the Board erred when it determined that VA provided adequate assistance to the Veteran through its attempts to obtain information to verify his claimed in-service stressors.  First, the Veteran and VA agreed that VA did not follow-up on a request to the Joint Services Records Research Center (JSRRC) for information regarding the stressor involving hostile fire near the North and South Korean border by specifically requesting any information related to this incident for the period of January 1960 through February 1960.  Second, the parties determined that although VA contacted the U.S. Air Force (USAF) repository in an attempt to verify the Veteran's stressors, the record does not show whether VA responded to the USAF's request that VA provide the Veteran's name and social security number in order for the repository to research the claimed incidents.  Thus, the parties agreed that a remand is warranted so that VA may attempt to obtain information related to the Veteran's claimed stressors from these official sources.

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  Thus, the Board finds that the Veteran's claim should be remanded so the development described in the June 2013 joint motion can be accomplished.  Specifically, the Agency of Original Jurisdiction (AOJ) must contact the JSRRC, USAF repository, or other appropriate sources and attempts should be made to verify the in-service stressors identified by the Veteran.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressor of having been exposed to hostile fire on the border between North and South Korea during his period of service, specifically from January 1960 through February 5, 1960.  Copies of the Veteran's DD Form 214, service personnel records, and any stressor statements submitted should be sent to the JSRRC so that this official source may attempt to verify events related to the Veteran's claimed stressor.  If unable to provide such information, the JSRRC must be asked to identify the agency or department that may provide such information and follow-up inquires must be made accordingly.

Any documents received in response to this request must be reviewed in detail for purposes of stressor verification and associated with the record.

2.  The AOJ must send another request to the USAF repository in an attempt to verify the Veteran's alleged stressors, each of which is summarized in the body of this Remand, above.  The AOJ must provide the USAF repository the Veteran's full name, social security number, copies of the Veteran's DD Form 214, service personnel records, any stressor statements submitted, and any other pertinent information necessary to verify the claimed stressors.   If unable to provide the requested information, the USAF repository must be asked to identify the agency or department that may provide such information, and follow-up inquiries should be conducted accordingly.

Any documents received in response to this request must be reviewed in detail for purposes of stressor verification and associated with the record.

3.  Following receipt of additional information from any and all sources, the AOJ must prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file, outlining the specific evidence corroborating that a stressor event in service actually occurred.  The report and/or determination relating to each of the foregoing must then be added to the Veteran's claims file or Virtual VA.

4.  The AOJ must also undertake any additional development it deems necessary.

5.  Upon completion of the above, the AOJ must readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the AOJ.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



